DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities: 			In claim3, line 1, “claim 1” should read “claim 1,”
In claim 12, line 1, “one or more or:” should read “one or more of:”  				Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., "Control of offset field and pinning stability in perpendicular magnetic tunnelling junctions with synthetic antiferromagnetic coupling multilayer", J. Appl. Phys, vol. 117, pp. 17B515, Mar. 2015 in view of Xi et al. (2010/0090300). 
Re claim 1, Han teaches an apparatus (Fig. 1a) comprising:				a magnetic junction (Fig. 1a and section “II. Working Principle of Double SAF Multilayer”) including:										a stack of structures (Fig. 1a) including:								a first structure comprising a magnet with an unfixed perpendicular magnetic anisotropy (PMA) relative to an x-y plane of a device (Free Layer, Fig. 1a, and section “II. Working Principle of Double SAF Multilayer”);						a second structure comprising one of a dielectric or metal (FM2, Fig. 1a, and section “II. Working Principle of Double SAF Multilayer”); and 					a third structure comprising a magnet with fixed PMA (FM1, and section “II. Working Principle of Double SAF Multilayer”), wherein the third structure has an anisotropy axis perpendicular to the plane of the device, and wherein the third structure is adjacent to the second structure such that the second structure is between the first and third structures (sections “II. Working Principle of Double SAF Multilayer” and “IV. Results and Discussion”); and 										an interconnect (AFM, Fig. 1a) adjacent to the third structure (FM1), wherein the 
Han does not explicitly teach wherein the antiferromagnetic (AFM) material is doped with a doping material.
However, Xi teaches an MRAM cell comprising an antiferromagnetic material wherein the antiferromagnetic material may be formed by doping nonmagnetic metals, or alloys, such as Al, Cu, Ag and Pt, with magnetic atoms of, for example, Fe, Co, Ni, Cr or Mn [10].											Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Han as taught by Xi and have wherein the antiferromagnetic (AFM) material is doped with a doping material in order to  prevent inadvertent heat-induced switching ([10], Xi) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 2, Han in view of Xi teaches the apparatus of claim 1, wherein the doping material includes one or more of: 								Pt, Ni, Co, or Cr ([10], Xi).
Re claim 4, Han in view of Xi teaches the apparatus of claim 1, wherein the magnetic junction comprises:									a fifth structure (Ru, Fig. 1a, Han) between the first (Free layer) and second (FM2) structures, wherein the fifth structure (Ru) includes one or more of: 			
Re claim 8, Han in view of Xi teaches the apparatus of claim 1, wherein:			the first (Free layer) or third (FM1) structures comprises a stack including a first material and a second material different from the first material (section “II. Working Principle of Double SAF Multilayer”, Han);								the first material includes one of: 								Co, Ni, Fe, or a Heusler alloy (section “II. Working Principle of Double SAF Multilayer”); 													the Heusler alloy includes one or more of Co, Cu, Fe, Ga, Ge, In, Mn, Al, In, Sb, Si, Sn, Ni, Pd, Ru, or V (section “II. Working Principle of Double SAF Multilayer”);			the second material includes one of: 								Pt, Pd, Ir, Ru, or Ni; and wherein the first material has a thickness in a range of 0.6 nm to 2 nm, and wherein the second material has a thickness in a range of 0.1 nm to 3 nm (section “II. Working Principle of Double SAF Multilayer”).
Re claim 9, Han in view of Xi teaches the apparatus of claim 1, wherein the dielectric comprises: 										Mg and O (section “II. Working Principle of Double SAF Multilayer”, Han).		Re claim 10, Han in view of Xi teaches the apparatus of claim 1, wherein the first 
Re claim 11, Han in view of Xi teaches the apparatus of claim 1, wherein the first or third structures comprises a stack of three materials including a first material adjacent to the fourth structure, a second material adjacent to the first material but not in contact with the fourth structure, and third material adjacent to the second material and the second structure, wherein the first material includes one or more of: 				Co, Ni, Fe, or Heusler alloy, wherein the second material comprises Ru; and wherein the third material includes one or more of Co, Ni, Fe, or Heusler alloy.
Re claim 12, Han in view of Xi teaches the apparatus of claim 1, wherein the interconnect includes one or more of: 									β-Tantalum (β -Ta), Ta, β -Tungsten (β -W), W, Platinum (Pt), Copper (Cu) doped with elements including on of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe ([10], Xi).
Re claim 13, Han in view of Xi teaches the apparatus of claim 1, wherein:			the interconnect comprises a spin orbit material which includes one of: 		a 2D material, a 3D material, an AFM material, or an AFM material doped with a doping material ([10], Xi); 									
Re claim 14, Han in view of Xi teaches the apparatus of claim 1, wherein the interconnect comprises a stack of layers, wherein one of the layer in the stack comprises an AFM material ([10], Xi).
Re claim 15, Han in view of Xi teaches the apparatus of claim 1, wherein the magnetic junction is one of a spin valve or a magnetic tunneling junction (MTJ) material (section “II. Working Principle of Double SAF Multilayer”, Han).
Re claim 16, Han in view of Xi teaches the apparatus of claim 1, wherein the magnet of the first structure (Free layer, Han) is a paramagnet which includes one or more of: 												Pt, Pd, W, Ce, Al, Li, Mg, Na, Cr, Co, Dy, O, Er, Eu, Eu, Gd, Fe, Nd, K, Pr, Sm, Tb, Tm, or V, or wherein the magnet of the first structure is a paramagnet which comprises dopants which include one or more of: 						Ce, Cr, Mn, Nb, Mo, Tc, Re, Nd, Gd, Tb, Dy, Ho, Er, Tm, or Yb (sections “II. Working Principle of Double SAF Multilayer” and “IV. Results and Discussion”, Han).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. (2016/0300612) in view of Xi et al. (2010/0090300). 
Re claim 17, Manipatruni teaches a system comprising:					a memory (200, [30], Fig. 2);									a processor coupled to the memory ([50], Fig. 7), the processor having a magnetic memory [57], which comprises:								a magnetic junction (201) having a magnet with a first magnetization [26-27];
Manipatruni does not explicitly teach wherein the interconnect comprises an antiferromagnetic (AFM) material which is doped with a doping material.				However, Xi teaches an MRAM cell comprising an antiferromagnetic material wherein the antiferromagnetic material may be formed by doping nonmagnetic metals, or alloys, such as Al, Cu, Ag and Pt, with magnetic atoms of, for example, Fe, Co, Ni, Cr or Mn [10].											Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Manipatruni as taught by Xi and have wherein the antiferromagnetic (AFM) material is doped with a doping material in order to  prevent inadvertent heat-induced switching ([10], Xi) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.									Re claim 18, Manipatruni in view of Xi teaches the system of claim 17, wherein .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. (2016/0300612) in view of Xi et al. (2010/0090300). 
Re claim 19, Manipatruni teaches an apparatus (Fig. 2) comprising:			a magnetic junction (201) having a magnet with a first magnetization [26-29];		an interconnect [29] adjacent to the magnetic junction (201),					a structure (IrMn, [29]) adjacent to the interconnect (FM2, [29]) such that the magnetic junction (201) and the structure (IrMn) are on opposite surfaces of the interconnect (FM2, [29]), wherein the structure (IrMn) comprises a magnet with a second magnetization substantially different from the first magnetization [26-29].
Manipatruni does not explicitly teach wherein the interconnect comprises an antiferromagnetic (AFM) material which is doped with a doping material.				However, Xi teaches an MRAM cell comprising an antiferromagnetic material wherein the antiferromagnetic material may be formed by doping nonmagnetic metals, or alloys, such as Al, Cu, Ag and Pt, with magnetic atoms of, for example, Fe, Co, Ni, Cr or Mn [10].											Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Manipatruni as taught by Xi and have wherein the antiferromagnetic (AFM) material is doped with a doping material in order to  prevent inadvertent heat-induced switching ([10], Xi) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, 
Re claim 20, Manipatruni in view of Xi teaches the apparatus of claim 19, wherein the doping material includes one or more of: 							Pt, Ni, Co, or Cr ([10], Xi).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Han in view of Xi teaches the apparatus of claim 1, comprises a fourth structure (Seed layer, Fig. 1a, Han) adjacent to the interconnect (AFM, Han) such that the third (FM1, Han) and fourth (Seed layer) structures are on opposite surfaces of the interconnect (AFM), 								yet remains explicitly silent to wherein the fourth structure comprises a magnet with in-plane magnetization relative to the x-y plane of the device.				Re claim 5, Han in view of Xi teaches the apparatus of claim 1, 			yet remains explicitly silent to a seventh structure between the interconnect and the fourth structure, wherein the seventh structure includes an AFM material, and wherein the interconnect comprises a spin orbit material.
Claims 6 and 7 are objected to for at least depending from objected claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al. (2017/0092848), Figs. 4-9.				.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/24/21